PER CURIAM.
A summary judgment in favor of the defendants-appellees is appealed here.
We have reviewed the records and briefs and carefully weighed the arguments, and we are of the opinion, and so hold that there was no legally sufficient evidence upon which a jury could have found the defendants guilty of any negligent acts which constituted even reasonable inferences of negligence on the part of the defendants. In fact, from the evidence before the trial court, it more strongly appears that the plaintiff-appellant was guilty of negligence which was the proximate cause of his injuries.
Therefore, the judgment is affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.